Citation Nr: 0422521	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include attention deficit hyperactivity 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from May 1999 to 
March 2001.  

This matter arises from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran was afforded a personal 
hearing before a RO Hearing Officer in May 2003.  A copy of 
the transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diagnosed attention deficit 
hyperactivity disorder (ADHD) had its onset during his active 
military service.  He argues that his psychiatric condition 
was evaluated as normal at his enlistment examination, and 
that his psychiatric disorder was not diagnosed until almost 
a year after his enlistment.  He maintains that the 
presumption of soundness should apply to his appeal.  
Alternately, if his psychiatric disorder is deemed to have 
preexisted his military or to be a development disorder, the 
veteran asserts that his disability was aggravated by his 
active service.  He states that his treating physician has 
discussed the possibility of in-service aggravation of his 
ADHD.

Service medical records currently on file are absent any 
findings of treatment or diagnosis of attention deficit 
disorder (ADD) or ADHD.  The veteran maintains, however, that 
he received in-service treatment for his ADHD every other 
week from June 2000 to March 2001.  He states that he 
received his treatment through the mental health division of 
Womack Army Medical Center (AMC) at Ft. Bragg.  The record 
shows that the RO requested the veteran's treatment records 
from the National Personnel Center (NPRC) and Womack AMC.  
The NPRC responded that the veteran's records had yet to be 
retired to the NPRC.  Womack AMC reported that it did not 
have any records pertaining to the veteran.  However, the RO 
requested records for the veteran dating between June and 
July 2002, which was nearly a year-and-a-half after the 
veteran's service discharge.  Another attempt should be made 
to obtain the veteran's treatment records from Womack AMC.  

Further, the veteran states that his discharge from service 
due to "unsatisfactory performance" was a result of his 
ADHD.  Efforts were made by the RO to obtain copies of the 
veteran's service personnel records.  The last contact with 
the NPRC on this matter was in January 2002 when it reported 
that it did not have an "image" for the veteran.  As this 
matter is being returned to obtain missing service medical 
records, the NPRC should again be contacted to obtain the 
veteran' service personnel file.  

As discussed above, service medical records are currently 
absent any findings related to ADHD or any other psychiatric 
disorder.  A September 2001 VA psychiatric examination 
established a diagnosis of ADHD.  The report of the 
examination contained no definitive findings as to the onset 
of the veteran's ADHD or, if the disability preexisted 
service, whether it was aggravated by service.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his attention deficit hyperactivity 
disorder or any other psychiatric 
disability.  Specifically, the veteran 
should provide the name and address of 
the medical provider that diagnosed ADHD 
and prescribed Ritalin to him when he was 
in high school.  If these records cannot 
be obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that could 
not be obtained, including what efforts 
were made to obtain them.

2.  The RO should obtain the veteran's 
complete service medical record and 
service personnel file from May 1999 to 
March 2001.  This effort should include a 
request to Womack Army Medical Center for 
the veteran's psychiatric treatment 
records from June 2000 to March 2001.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present psychiatric disability.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  
If ADHD is found, the examiner should 
specify whether it is an acquired 
psychiatric disability or a congenital or 
developmental disorder.  If an acquired 
disability is found, the examiner should 
provide an opinion as to whether it is 
more likely, less likely or as likely as 
not it had its onset during the veteran's 
active military service.  The examiner 
should indicate whether an acquired 
psychiatric disability pre-existed 
service and, if so, whether such disorder 
underwent an increase in disability 
beyond the natural progress of the 
disability.  The rationale for all 
opinions expressed must also be provided.

4.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the April 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


